Exhibit 10.22

NOTICE TO THE ISRAELI EMPLOYEES OF THE COMPANY

Applied Immune Technologies Ltd.

(the “Company”)

To:

 

                             

Notice of Share Option Grant

You (the “Offeree”) have been granted options, pursuant to of the Applied Immune
Technologies Ltd. Share Option Plan (2014) attached hereto as Exhibit A (the
“Plan”) and this Notice of Share Option Grant, to purchase shares of the
Company’s Ordinary Shares as follows:

 

Effective Date                                     Exercise Price per Option:   
                                 Total Number of Options Granted:   
                                 The Trustee   
                                                      The Tax route    Capital
Gain

 

1.

All terms not expressly defined herein shall have the meaning assigned to them
in the Plan, unless such interpretation does not conform with the circumstances
or context of the issue.

 

2.

Your entitlement to the Exercise Shares by virtue of the Options hereby granted
shall vest (the “Number of Vested Options”) at the following rates and dates:

 

Amount of vested Options

   Vesting Date                Total

Nothing of the foregoing shall be construed so as to derogate from the Lockup
Period provided under the 102 Provisions or the restrictions on the exercise of
Options provided in the Plan.

For the purpose of calculating your entitlement to the Options, you shall not be
deemed to be employed in the Company during periods for which you shall not be
entitled to severance pay pursuant to section 10 of the Severance Pay
Regulations (Severance Pay Calculation and Resignation that shall be deemed to
be Dismissal), 5724-1964.



--------------------------------------------------------------------------------

3.

Any exercise of your right to purchase shares according to your Number of Vested
Options shall not derogate from your right to purchase the remainder of the
Exercise Shares to which you shall be entitled by virtue of the Options granted
to you, if and when, such remainder shall vest.

 

4.

Your Options/ Exercise Shares shall be held in trust under the terms and
conditions of the “capital gains route” under Section 102 of the Ordinance. The
trust period will commence upon the date of allotment of the Option and will
terminate after 24 months from the date in which the Option was granted or any
other period determined under the Ordinance with respect to the “capital gain
route” or determined by the Israeli Income Tax Authorities (the “Lock-Up
Period”).

 

5.

The following provisions shall apply to the Options:

 

  5.1

The Options shall be exercisable, in whole or in part, immediately upon the
vesting of the right to exercise the Options as described in section 2 above.

 

  5.2

Exercising the Options to Exercise Shares shall be contingent upon payment to
the Company of the Exercise Price per each Option, as provided for in section 5
of the Plan.

 

  5.3

An Option not exercised within ten (10) years from the issuance of the Options
to an Offeree shall expire automatically, and shall have no value whatsoever.

 

  5.4

The Company and its shareholders shall have certain rights in the Exercise
Shares as specified in the Plan, including the Company’s right to purchase such
shares set out in section 9.5 of the Plan and the right of the shareholders of
the Company to require the Offeree sell his/her Exercise Shares set out in
section 10.2 of the Plan.

 

  5.5

Until the consummation of an IPO, the Exercise Shares shall be voted by an
irrevocable proxy attached to the Plan as Schedule B (the “Proxy”) pursuant to
the directions of the Board, such Proxy to be assigned to the person or persons
designated by the Board.

 

6.

Notwithstanding any provision of the Plan:

 

  6.1

Prior to the payment of the tax applicable under law, including under the 102
Provisions (the “Applicable Tax”), the Options and/or the Exercise Shares or
rights arising therefrom shall not be transferable or assignable, shall not be
subject to any mortgage, liens, attachment or other encumbrance, and no power of
attorney or note of transfer shall be issued in respect thereof, whether such
instrument enter into force immediately or at a future date, excluding transfer
by power of a last will or under law and all subject to the terms of the Plan.

 

  6.2

Should the Options or Exercise Shares have been transferred pursuant to the
provisions of a last testamentary instrument or under applicable law, the 102
Provisions shall apply to the heirs or transferees of the deceased Offeree.

 

  6.3

Subject to the approval of the Plan by the Income Tax Authority, you shall be
taxed in Israel in accordance with the provisions of the “capital gain route”
under Section 102 of the Ordinance, including the provisions the regulations and
any tax ruling or agreement obtained by the company with regard to the Plan.

In accordance with Section 102(b)(4) of the Ordinance, if you sell Exercise
Shares (or release the Option or the Exercise Shares from the Trust) before the
termination of the Lock-Up Period, you will be liable to pay tax at your
marginal income tax rate, in addition to social security and health tax
contributions.



--------------------------------------------------------------------------------

By your signature on this Notice of Share Option Grant you herby take upon
yourself to comply with the conditions set under Section 102 of the Ordinance
with regard to the “capital gain route” and the Regulations.

 

  6.4

Subject to the 102 Provisions, the Trustee shall not transfer the Options and/or
the Exercise Shares to the Offeree name, and shall not transfer the
consideration received from the sale of the Exercise Shares to the Offeree,
unless one of the following conditions shall be fulfilled:

 

  6.4.1

the Offeree provided the Trustee with a certificate from the Assessing Officer
that the Applicable Tax has been paid; or

 

  6.4.2

the Offeree paid the Trustee an amount equalling to the amount of tax applicable
in accordance with the 102 Provisions of the “consideration”, as defined in
section 102 of the Ordinance (the “Taxable Consideration”) for such sale, and
the Trustee checked the manner of calculating the payable amount, at his/her
sole discretion, and was fully satisfied that the calculation was performed
accurately and lawfully; or

 

  6.4.3

The Trustee deducted the applicable tax in accordance with the 102 Provisions of
the Taxable Consideration, or any other amount as shall be approved by the
Assessing Officer, from the consideration he/she received from the sale of the
Options and/or the Exercise Shares.

 

7.

The Options shall not be transferable or marketable in any manner, save for a
transfer to an Offeree’s heirs in the event of such Offeree’s death or transfer
under the provisions of sections 9.5 and 10.2 of the Plan.

 

8.

It is hereby clarified that the Options and/or the Exercise Shares are
extraordinary, one-time benefits granted to the Offerees, and are not and shall
not be deemed a salary component for any purpose whatsoever, including in
connection with calculating severance compensation under the Severance
Compensation Law, 5723-1963 and the regulations promulgated thereunder.

 

9.

THE OFFEREE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 2 ABOVE IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE
COMPANY OR THE RELEVANT SUBSIDARY.

THE OFFEREE FURTHER ACKNOWLEDGES AND AGREES THAT THIS NOTICE AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OFFEREE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELEVANT SUBSIDIARY TO TERMINATE OFFEREE’S EMPLOYMENT AT ANY TIME,
WITH OR WITHOUT CAUSE.

 

10.

By the Offeree’s signature below she/he hereby:

(a)     acknowledges receipt of a copy of the Plan and accepts the Options
and/or Exercise Shares subject to all of the terms and provisions of the Plan
and this Notice and declares that he/she has reviewed the Plan and this Notice
in their entirety.



--------------------------------------------------------------------------------

(b)    declares that he/she has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement, and fully understand all
provisions of this Notice and the Plan.

(c)     agrees to accept as binding, conclusive and final all decisions or
interpretations of the board upon any questions relating to the Plan and this
Notice.

(d)     declares that she/he is familiar with Section 102 and the regulations
and rules promulgated thereunder, including without limitations the provisions
of the applicable tax route, and agrees to comply with such provisions, as
amended from time to time.

(e)     agrees to the terms and conditions of the trust deed signed between the
Trustee and the Company and/or the applicable Affiliate, attached hereto as
Exhibit [—] including but not limited to the control of the Options and/or
Exercise Shares by the Trustee.

(f)     acknowledges that releasing the Options and/or Exercise Shares from the
control of the Trustee prior to the termination of the Holding Period
constitutes a violation of the terms of Section 102 and agrees to bear the
relevant sanctions.

(g)     authorizes the Company to provide the Trustee with any information
required for the purpose of executing its obligations under the Ordinance, the
trust deed and the trust agreement, including without limitation information
about his/her Options and/or Exercise Shares, income tax rates, salary bank
account, contact details and identification number.

(h)     declares that he/she is a resident of the state of Israel for tax
purposes on the date of allocation and agrees to notify the Company upon any
change in the residence address indicated above and acknowledges that if he/she
ceases to be an Israeli resident or if his/her engagement with the Company is
terminated, the Options and/or Exercise Shares shall remain subject to
Section 102, the trust agreement, the Plan and this Notice.

(i)    The Offeree warrants and undertakes that at the time of grant of the
Options herein, or as a consequence of the grant, the Offeree is not and will
not become a holder of a “controlling interest” in the Company, as such term is
defined in Section 32(9) of the Ordinance.

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Options are granted under and governed by the
terms and conditions of the Plan and this Notice of Share Option Grant.

 

OFFEREE Ltd.     Applied Immune Technologies Ltd.     I.D./ Passport
No.                                           By:  

                                                         

    Date:                                 Date:                    

 

 

This notice shall enter into force only upon the approval of the Plan by the
Israeli Income Tax Authorities in accordance with the 102 provisions and at the
date on which the Company will notify you of such approval, and from that date
only. The Options will be issued at the name of the Trustee on or after such
approval shall be granted.

 